Citation Nr: 1313130	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  97-17 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a head injury manifested by headaches. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for facial and mouth scars.

3.  Entitlement to service connection for residuals of an upper lip and jaw injury.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for a chronic right ankle sprain (ankle disability).

6.  Entitlement to an extraschedular evaluation for a service-connected low back disability.

7.  Entitlement to a total rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from March 1981 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1997 (low back), August 2005 (PTSD), December 2007 (head injury, facial scars/nose/mouth); and November 2009 (right ankle, and upper lip and jaw), rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in February 2004 at which time the only issue in appellate status involved an increased rating claim for a disability of the lumbar spine.  The Board remanded that claim only, for additional evidentiary development in June 2004.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased rating.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to draw out information relating to the Veteran's service connected disability of the lumbar spine.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Subsequent to the 2004 Board hearing, numerous additional claims were raised and timely appealed.  In June 2010, the following claims were before the Board in appellate status: (1) Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD; (2) Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a head injury manifested by headaches; (3) Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for facial scars of the nose and mouth; (4) Entitlement to service connection for a bilateral shoulder condition; (5) Entitlement to a rating in excess of 10 percent for a lumbosacral strain, to include whether an extraschedular rating is warranted; and (6) entitlement to TDIU.

Pursuant to the June 2010 Board decision it was determined that: (1) new and material evidence had been submitted with which to reopen the service connection claim for PTSD; (2) new and material evidence had not been submitted with which to reopen the service connection claim for residuals of a head injury and the claim remained denied; (3) service connection was not warranted for a shoulder disability; and that (4) the criteria for an increased evaluation for a disability of the lumbar spine had been met.  The issues of: entitlement to service connection for PTSD; entitlement to a TDIU; and entitlement to an extraschedular rating due to the service-connected disability of the lumbar spine were remanded to the RO for further development.  The issue of whether new and material evidence was been presented to reopen a claim of entitlement to service connection for residuals of a facial injury was remanded for issuance of a statement of the case.  

Subsequent to the June 2010 Board decision/remand, the Veteran timely appealed the service connection claim for residuals of an upper lip and jaw condition, as well as a November 2009 rating action denying an evaluation in excess of 10 percent for a right ankle disability, giving those two claims appellate status.  

The Veteran filed an appeal relating to the June 2010 Board decision with the United States Court of Appeals for Veterans Claims (Court).  In November 2010, a Joint Motion for Partial Remand (JMPR) was issued moving the Court to vacate the portion of the June 2010 Board decision which determined that new and material evidence had not been presented with which to reopen the service connection claim for residuals of a head injury, to include headaches.  The parties agreed that a remand was warranted because VA had not provided adequate notice of what evidence was necessary to reopen the claim.  An Order granting the JMPR was issued in November 2010.  

For purposes of clarification, the Veteran's current accredited claims agent was appointed in July 2011.  

Pursuant to the Veteran's recent hearing requests, a Board hearing scheduled for January 2012 was postponed.  The Veteran failed to appear for a second Board hearing scheduled for November 2012.  There have been no further hearing requests made.

An April 2013 review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the present appeal.

In a September 2009 written statement, the Veteran mentioned treatment for blood pressure, heart failure, and kidney failure.  It is unclear whether he is claiming service connection for these disorders.  These issues have been raised by the record, but have not been adjudicated by the RO.   Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action pertaining to all of the claims on appeal is warranted.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that due process considerations are met and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(d) (2012).   

In the November 2010 JMPR, the parties agreed that the notice provided regarding the new and material evidence required to reopen the service connection claim for residuals of a head injury was inadequate.  Specifically, it was explained that the May 2008 notice improperly described the bases for the original March 2005 denial.  On remand, the Board was directed to consider and discuss the March 2005 denial of the claim and to identify the bases of that denial.  The Board was then instructed to direct VA to provide the appellant with notice specifically identifying those bases and informing him of the type of evidence that would be new and material, pursuant to Kent v. Nicholson, 20 Vet. App. 1, at 9-10 (2006).  

A review of the March 2005 denial of the service connection claim for residuals of a head injury (on the merits) reflects that the claim was denied based on findings that (1) there was no indication of treatment for a head injury/chronic residuals of a head injury in service; and that (2) VA records were negative for findings of residuals of a head injury.  The RO concluded that in the absence of evidence demonstrating current residuals of a head injury and that such condition is related to military service that service connection would have to be denied.  Accordingly, appropriate notice would advise the Veteran of these elements which were found lacking in the March 2005 decision to deny the claim.  Accordingly, appropriate notice shall be issued to the Veteran pursuant to instructions provided in the JMPR.  

As a related matter, the Board finds that the Veteran was also sent inadequate Kent notice with regard to the new and material evidence required to reopen a claim for service connection for residuals of facial and mouth scars.  Notice sent in March 2008 incorrectly referred to an earlier February 1998 denial of the claim, when in fact the claim was denied in a more recent unappealed rating action of November 2002, based on a failure to present new and material evidence to reopen the claim.  Corrective action to provide proper notice will be undertaken by virtue of this remand.  

With regard to the claim for service connection for residuals of an upper lip and jaw injury, the Veteran contends that his face, mouth, upper lip, jaw, and head were injured when he was in an automobile accident in service.  He reports that glass shattered, lodging in his face and mouth and causing injury and scarring.  Service treatment records confirm that the Veteran was in an automobile accident in November 1984, resulting in a head injury and lacerations.  However, while the separation physical in May 1990 noted that the Veteran had a head injury while in service and that he had facial contusions from the accident, no resulting abnormalities were noted.  The occurrence of an in-service automobile accident has already been conceded.

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed residuals of an upper lip and jaw injury.  In light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to this service connection claim, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, the Veteran should be afforded a VA examination which addresses all claimed lay, and manifested clinical, residuals of the in service automobile accident.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, February 2011, the Veteran stated that he is seen by Dr. S., a dentist.  While this treatment is for dental issues, the treatment records may contain information on any facial or mouth scars or upper lip or jaw injuries.  Accordingly, these records should be obtained.  38 C.F.R. § 3.159.

With respect to the service connection claim for PTSD, in hand-written letters received in November 2005 and July 2006, as well as a lengthy notice of disagreement that was received in September 2006, the Veteran described a number of events he recalled from his time in service including a fuel hose filled with jet fuel catching on fire, and requiring an evacuation; witnessing a trainee shoot himself in the head while on a light fire range, while assigned to the Delta 1/26 infantry; being involved in a NATO drill in 1983, during which a missile tipped over on its side, causing several people to scramble out from under it; and being on the firing range while stationed in New Jersey when someone allegedly fired a round that missed him by inches.  The Veteran also described a motor vehicle accident on several occasions that occurred while he was stationed at Fort Sill.  The Veteran contends that this was a traumatic experience sufficient to cause him to develop PTSD.  He has also submitted several additional statements which generically describe symptoms of PTSD, but without ever attributing any of the symptoms to himself.   

With the exception of the car accident, despite repeated requests from VA, the Veteran has never specified any timeframes that are sufficiently limited so as to allow any meaningful research to be conducted to corroborate any of the incidents that he reported (it is noted that again in October 2009, the Veteran submitted a stressor form that only provided his dates of service in slots in which a 60 day timeframe was requested for when each event occurred).  Accordingly, additional stressor information will be sought in conjunction with this claim.

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010); 38 C.F.R. § 3.304(f).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances. First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010); 38 C.F.R. § 3.304(f).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Third, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  

Given the facts of this case, the Board concludes that fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion, as it is necessary to make a decision on the claim.  Essentially, a comprehensive VA mental disorder examination is required in order to address the critical matters in this case, including determining whether the Veteran meets the clinical criteria for a diagnosis of PTSD supported by a service-related stressor, as well as identifying any currently manifested psychiatric disorder(s) other than PTSD, and determining the onset and etiology of any such psychiatric disorder(s).  

With regard to the claim for an increased rating for an ankle disability, the Veteran was most recently afforded a VA examination in February 2009, now more than 4 years ago.  The claims file was not made available to the examiner in conjunction with that examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  That said, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2012); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's right ankle disability.  

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the ankle disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.  Accordingly, the examiner will be requested to discuss the factors outlined in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

As pointed out in the June 2010 Board decision, the Veteran appears to claim that he cannot work due to his service-connected back disability and maintains that when he was working, his service-connected disability of the lumbar spine interfered with his ability to work, such that he missed several months of work.  As such, the evidence suggests that consideration of an extraschedular rating is warranted.  A December 2010 memorandum to the Director of Compensation and Pension Services shows it was requested by a Veterans Service Center Manager that extrascedular consideration be specifically addressed.  However, it does not appear that any such action was taken thereafter.  There is no subsequent decision from the Director of Compensation and Pension Services located in the claims file.  The Court has held that compliance with a Remand is not discretionary, and that if there exists a failure to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, since this directive of the 2010 Board remand was not complied with, a remand for such action is required.  

In June 1997, the Veteran provided a form authorizing VA to obtain various medical records.  Most of the records listed are already associated with the claims file, except for records from the Philadelphia VA Medical Center.  The Veteran says he was treated there for headaches in the 1990s.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See also 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  Accordingly, these records should be requested.  38 C.F.R. § 3.159.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In essence, the Veteran maintains that he is unemployed/unemployable due, at least in part, to symptoms of his service-connected low back disability.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims, further development is necessary for a fair adjudication of the TDIU aspect.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as relates to his TDIU claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  On remand, VA will also seek clarification as to whether any claim for disability benefits was filed or any decision rendered by the Social Security Administration.  After all appropriate development has been completed and the increased rating claim for a low back disability has been adjudicated, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, not already associated with the file, which pertain to any of his claims on appeal, to include the TDIU claim.   

2.  Send the veteran a corrective VCAA notice that: (1) notifies him of the type of evidence and information necessary to reopen his claims of service connection for residuals of a head injury manifested by headaches and for facial and mouth scars; (2) notifies him of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of these claims; and (3) notifies him of the evidence and information necessary to substantiate each element of the underlying service-connection claims. 

Provide the Veteran with written notice that contains the definition of "new" and "material" evidence.

Explain that his service connection claim for residuals of a head injury was denied in a March 2005 rating decision because there was no evidence of chronic residuals following the accident in service, shown either in service or post-service.  Advise the Veteran that he must provide new medical or lay evidence of chronic residuals of a head injury in service or thereafter.  Also provide him with information regarding what type of evidence is needed to substantiate the underlying claim of service connection.

Explain that his service connection claim for scars of the face and mouth arises from a final denial of the claim in November 2002, and was most recently denied in a July 2008 rating decision because he had not submitted any medical evidence of currently diagnosed face and mouth scars, or of a relationship between any currently diagnosed face and mouth scars and service.  Advise the Veteran that he must provide new medical or lay evidence of currently diagnosed face or mouth scars or a relationship between that current disability and service.

Advise the Veteran as to the different types of evidence he could submit to support his claim.  Explain that he can submit medical evidence and/or lay evidence, including written statements or photographs from him, and/or from his friends or family regarding the elements of service connection.

3.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  

4.  Please attempt to obtain for the file the following outstanding records:  

a.  Private dental treatment records of Dr. S. 

b.  VA outpatient treatment, examination, assessment, hospitalization, MRI study and X-ray films reports from the Philadelphia VAMC, dated from the 1990s concerning headaches.  

If no such records exist, this fact should be annotated for the file.

The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Request that the Veteran provide specific information, including dates, locations, names of other persons involved, units involved etc., relating to each of his claimed service stressors.  The Veteran should be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.  Afford the Veteran an opportunity to submit and/or identify any alternate available sources that may provide credible support regarding his claimed stressors.   

Thereafter the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors. 

6.  Whether or not the Veteran's reported stressors can be verified, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for a psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of PTSD.  

It must be specified for the examiner that the Veteran's report of an automobile accident while in service in August 1984 has been verified.  The examiner should be informed if other stressors are verified.  

a. With respect to the PTSD claim, the examiner should initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  If not, the examiner should explain why the criteria are not met.  

b.  If PTSD is diagnosed, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  In this regard, the examiner should state whether it is at least as likely as not (at least a 50-50 probability) that the Veteran has PTSD based on a verified service stressor, to include the automobile accident in service.

The VA examiner is also asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: (i) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (ii) the claimed stressor is adequate to support a diagnosis of PTSD; and (iii) the Veteran's symptoms are related to the claimed stressor.  

c.  The examiner is also asked to identify and diagnosis any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood) that such psychiatric disorder is related to the Veteran's period of  active service period from March 1981 to May 1990, including the car accident in service.  The examiner should also address whether the Veteran had a psychosis within one year of his May 1990 service discharge.

The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service, including the car accident in service.

7.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, and severity of his service-connected right ankle disability.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the right ankle.  Note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  State whether there is any ankylosis.

Comment on whether the right ankle disability affects the Veteran's ability to obtain and maintain substantially gainful employment.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

8.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, and severity of any injuries/residuals of the inservice car accident, claimed as involving the face, mouth, upper lip, jaw, and head, which occurred in November 1984, while he was on active duty.  The examiner should specifically identify any associated scars or headaches from the service car accident.

All indicated tests and studies must be performed and all findings must be reported in detail.  The examiner should conduct a complete history and physical.  The examiner should describe all residuals resulting from the November 1984 accident, particularly those involving the face, mouth, jaw, and head. 

For any current diagnosis involving the face, mouth, jaw, and head, the examiner should state whether it is at least as likely as not (50/50 probability) that the current disorder is related to service, to include the car accident in service.  In addressing this question, the examiner should address any associated scars or claimed headaches by the Veteran.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the above actions, the service connection and increased rating claim, as well as the claims requiring the presentation of new and material evidence to reopen them, should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

11.  Refer the claims for an extraschedular rating based on the service-connected back disability to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided for in 38 C.F.R. § 3.321.  

12.  Following the adjudication of all of the other claims on appeal, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions, including his right ankle and low back disabilities.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his accredited claims agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process and duty to assist considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



